DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art is:
Udupi et al. (US 2016/0103695) which teaches: To represent distribution of keys as part of the cost, a key distribution matrix D can be defined. FIG. 5 shows a key distribution matrix D, according to some embodiments of the disclosure. An entry in the matrix D, D_ij, represents the number of values for Key KJ generated by VM V_i. In this example, for the non-Mapper VM variables (the additional VMs to be generated), the corresponding values of keys are zeros - see [0060].
Zachos (US 2013/0173751) which teaches: The protocol adapter according to claim 32, wherein said channel matrix tool divides data received from said plurality of input channels, and distributes parts of said data to each of said plurality of output channels - see claim 34.
Seo et al. (US 2012/0314567) which teaches: The weight matrix W functions to properly distribute pieces of transmission information into respective antennas according to transmission channel conditions. Assuming that the transmission signal vector is x, the transmission signal vector can be represented by the following equation - see [0071].
Tsai et al. (US 2012/0005165) which teaches: The data backup method also includes receiving a backup request requesting backing up the original data from the user of the host storage server; dividing the original data into a plurality of data segments according to a segment size; calculating a redundancy corresponding to each of the data segments according to a minimum survival rate and the number of the peer storage servers; and generating a plurality of data segment copies corresponding to the data segments according to the number of the data segments, the number of the peer storage servers and the redundancy. The data backup method further includes distributing the data segment copies corresponding to the data segments to the peer storage servers; generating a metadata having a segment distribution matrix according to a distribution result; and transmitting the data segment copies to the peer storage servers from the host storage server according to the metadata - see [0009].
Kambayashi et al. (US 2009/0316897) which teaches: An example of a technique used for individualizing distributed data for each of the nodes during a P2P distributing process is a method that was invented by Marking and is disclosed in U.S. Pat. No. 7,165,050. According to this method, the distributed data is divided into pieces, and an encrypting process is performed thereon by using a matrix of keys, so that encrypted pieces are generated. As a result, a piece group that is made up of the encrypted pieces that have been encrypted in the manner of a matrix is generated. The generated piece group is distributed via a P2P network. One of the nodes that are connected to the P2P network obtains, for each of the pieces, one of the plurality of encrypted pieces that have been encrypted in the manner of the matrix. As a result, the combination of encrypted pieces obtained by encrypting the pieces that constitute the distributed data is statistically expected to be unique for each of the nodes - see [0007].
Naruta et al. (US 2004/0133862) which teaches: The method comprises the steps of calculating S parameter data of a scattering matrix from measured transparent and reflection data at a high frequency region with the MOSFET regarded as a two-terminal pair circuit, of converting the S parameter data of the scattering matrix into Y parameter data of an admittance matrix, and of calculating the capacitance parameters in the equivalent circuit model so as to fit for the Y parameter data - see [0016]
However, the prior art does not teach or suggest the claims as a whole, including dispersing the encrypted data based on the randomized matrix resulting in fragmented encrypted data and dispersing the encryption key based on the randomized matrix and the fragmented encrypted data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LISA C LEWIS/Primary Examiner, Art Unit 2495